Exhibit 10.10
EXECUTION VERSION
SCHEDULE
to the
Master Agreement
dated as of August 14, 2008
between GMAC LLC and RESIDENTIAL CAPITAL, LLC
(“Party A”)            (“Party B”)
All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to such terms in the Loan Agreement, dated as of June 4, 2008,
among Residential Funding Company, LLC, GMAC Mortgage, LLC (collectively,
“Borrowers”), Residential Capital, LLC, and certain other Affiliates of the
Borrowers party thereto as Guarantors, certain Affiliates of the Borrowers and
the Guarantors party thereto as Obligors, GMAC LLC, as Initial Lender and as
Lender Agent and certain other financial institutions and persons from time to
time party thereto as Lenders, (as amended from time to time, the “Loan
Agreement”).
Part 1. Termination Provisions.

(a)   “Specified Entity” means in relation to Party A for the purpose of:

          Section 5(a)(v), Not applicable
          Section 5(a)(vi), Not applicable
          Section 5(a)(vii), Not applicable
          Section 5(b)(v), Not applicable
and in relation to Party B for the purpose of:
          Section 5(a)(v), Borrowers and Obligors
          Section 5(a)(vi), Borrowers, Subsidiaries and Obligors
          Section 5(a)(vii), Borrowers and Obligors
          Section 5(b)(v), Not applicable

(b)   “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement.   (c)   The “Cross-Default” provisions of Section 5(a)(vi) will
apply to Party A and will apply to Party B provided that the following language
shall be added to the end thereof: “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within three Local Business Days
of such party’s receipt of written notice of its failure to pay.”.

 



--------------------------------------------------------------------------------



 



    “Specified Indebtedness” will have the meaning specified in Section 14 of
this Agreement.       “Threshold Amount” means with respect to Party A or its
Credit Support Provider, 3% of stockholders’ equity (determined in accordance
with United States generally accepted accounting principles, consistently
applied) and, with respect to Party B, US$25,000,000.00; provided, however, with
respect to a default under the Loan Agreement, Party B’s Threshold Amount shall
be zero.   (d)   The “Credit Event Upon Merger” provisions of Section 5(b)(v)
will not apply to Party A and will not apply to Party B.   (e)   The “Automatic
Early Termination” provision of Section 6(a) will not apply to Party A and will
not apply to Party B.   (f)   Payment on Early Termination. Market Quotation and
Second Method; provided, however, with respect to an Early Termination Date in
which Party B is the Defaulting Party or Affected Party or a Partial Termination
Date (as defined in Part 1(h)(iv) below), if Party A, in its sole discretion,
enters into a replacement transaction with a Reference Market-maker to replace a
Terminated Transaction or partially terminated Transaction, the quotation
provided by such Reference Market-maker and accepted by Party A shall be deemed
to be the Market Quotation for such Terminated Transaction or partially
terminated Transaction, as applicable.   (g)   “Termination Currency” means with
respect to payments made by Party A: U.S. Dollars and with respect payments made
by Party B: Euros.   (h)   The “Additional Termination Event” provisions of
Section 5(b)(v) will apply. The following shall be Additional Termination Event
with respect to Party B as the sole Affected Party:

  (i)   The Loan Agreement ceases to be in full force and effect (including in
accordance with its terms).     (ii)   Party B, any Borrower or Obligor
disaffirms, disclaims, repudiates or rejects, in whole or in part, any Credit
Support Document or Party B’s obligations to Party A under this Agreement cease
to be secured under any Credit Support Document.     (iii)   Any Credit Support
Document with respect to Party B is amended, modified, supplemented, restated,
or any provision of such document is waived which may have a material adverse
effect on the rights of Party A hereunder or the ability of Party A to enforce
its rights hereunder or under any Credit Support Document without the prior
written consent of Party A; provided, however, that this Additional Termination
Event shall not be applicable if GMAC LLC has consented to such amended,
modified, supplemented, restated, or waiver in its capacity as Lender or Lender
Agent under the Loan Agreement.     (iv)   Partial Termination. If there is a
material reduction in the aggregate outstanding balance of the exposure under
the Loan Agreement intended to be hedged hereunder (as determined by the
Calculation Agent in good faith), Party B may, subject to Section 7.02(e) of the
Loan Agreement, request a reduction in the notional amount of a Transaction in
an amount corresponding to such reduction in the aggregate outstanding balance
of such exposure by sending written notice to Party A designating a Partial
Termination Date which date shall be no earlier than three Business Days after
such

2



--------------------------------------------------------------------------------



 



      written notice is received (the “Partial Termination Date”). Upon any such
termination or reduction of a Notional Amount (as defined in the relevant
Confirmation), a termination payment with respect to the portion of the notional
amount terminated or reduced shall become payable by Party A and Party B. The
Market Quotation amount will be calculated by Party A under Section 6(e) of this
Agreement as though the portion of the relevant Transaction were early
terminated and as if Party A were the party which is not the Affected Party for
purposes of Section 6(e)(ii)(1) of this Agreement, as modified in Part 1(f)
above. Any such amount payable by Party A and Party B shall be payable as of the
Partial Termination Date. The partial termination payment owed by Party A to
Party B shall be an amount is US Dollars equal to the sum of (i) (A) the amount
of the reduction in the Notional Amount multiplied by (B) the Partial
Termination Ratio plus (ii) the Market Quotation (expressed as a positive or
negative, as determined by Party A). The partial termination payment owed by
Party B shall be an amount in Euros equal to the amount of the reduction in the
Notional Amount of the Transaction.         “Partial Termination Ratio” means a
fraction in which the numerator is the amount expressed in US Dollars
corresponding to the heading “Amount and currency payable by Party A” in the
relevant Confirmation and the denominator is the amount expressed in Euros
corresponding to the heading “Amount and currency payable by Party B” in such
Confirmation.

Part 2. Tax Representations.

(a)   Payer Representations. For the purpose of Section 3(e) of this Agreement,
each of Party A and Party B makes the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

(b)   Payee Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B make the following representations:

  (i)   It is a limited liability company established under the laws of the
State of Delaware and its U.S. taxpayer identification number is 38-0572512.    
(ii)   The following representations will apply to Party B:         It is a
limited liability company established under the laws of the State of Delaware
and its U.S. taxpayer identification number is 20-1770738.

3



--------------------------------------------------------------------------------



 



Part 3. Agreement to Deliver Documents.
For the purpose of Sections 4(a)(i) and 4(a)(ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:

  (a)   Tax forms, documents or certificates to be delivered are:

          Party required to         deliver document   Form/Document/Certificate
  Date by which to be delivered
Party A & B
  A correct, complete and executed U.S. Internal Revenue Service Form W-9, or
any successor thereto.  
Upon request.

(b)   Other documents to be delivered are:

                          Covered by Party required to       Date by which to be
delivered   Section 3(d) deliver document   Form/Document/Certificate      
Representation
Party A & B
  Certificate of authority and specimen signatures of individuals executing this
Agreement, Confirmations (as applicable)   Upon request   Yes
 
           
Party A & B
  Certified copies of all corporate or company authorizations and any other
documents with respect to the execution, delivery and performance of this
Agreement   Upon request   Yes
 
           
Party B
  Credit Support Documents specified in Part 4 of the Schedule, such Credit
Support Document being duly executed if required.   Upon request   Yes
 
           
Party B
  Each of the financial statements, reports, notices and other documents
required to be delivered by Party B (or on its behalf) pursuant to Loan
Agreement.   At the time that such documents are required to be delivered
pursuant to the Loan Agreement; provided that if such documents are delivered to
the Lender Agent on behalf of the Lenders, such documents will be deemed to be
delivered to Party A under this Agreement.   No
 
           
Party B
  Any proposed amendment, supplement, waiver, modification or restatement to the
Loan Agreement or any Security Document.   Promptly upon receipt of such
document, provided that if such documents are   No

4



--------------------------------------------------------------------------------



 



                          Covered by Party required to       Date by which to be
delivered   Section 3(d) deliver document   Form/Document/Certificate      
Representation
 
      delivered to the Lender Agent on behalf of the Lenders, such documents
will be deemed to be delivered to Party A under this Agreement.    
 
           
Party B
  Legal opinions in a form satisfactory to Party A.   Upon execution of this
Agreement.   No

Part 4. Miscellaneous.

(a)   Addresses for Notices. For the purpose of Section 12(a) of this Agreement:
      Address for notices or communications to Party A:

GMAC LLC
200 Renaissance Center
Mail Code: 482-B12-C24
Detroit, MI 48265-2000
Attention: Swaps Administration Group
Facsimile No.: (313) 656-6275
Telephone No.: (313) 656-5518
Attention: Janice Barry
Telephone No.: 313-656-6280
Email: janice.barry@gmacfs.com
With a copy to:
Attention: Hector Teran
Telephone No.: 917-369-2345
Facsimile No.: 917-369-2416
Email: hector.teran@gmacfs.com
With a copy to:

         
 
  Address:   GMAC LLC
 
      767 Fifth Avenue
 
      24th Floor
 
      New York, New York 10153
 
       
 
  Attention:   Swap Group

Fax No.: (917) 369-2416

5



--------------------------------------------------------------------------------



 



Address for notices or communications to Party B:
Residential Capital, LLC
Attention: John Malloy
Address: 1100 Virginia Drive
Fort Washington, PA 19034

Telephone No.: (215) 682-3238
Facsimile No.: (215) 734-8866
E-mail: john.malloy@gmacrescap.com
With Copies to:
Attention: Mike Rowan
Telephone No.: (215) 734-5883
Facsimile No.: (215) 734-8880
E-mail: Mike.Rowan@gmacrescap.com
Attention: Melissa White
Telephone No.: (952) 857-6182
Facsimile No.: (866) 502-1250
E-mail: Melissa.white@gmacrfc.com

(b)   Process Agent. For the purpose of Section 13(c) of this Agreement:      
Party A appoints as its Process Agent: not applicable       Party B appoints as
its Process Agent: not applicable   (c)   Offices. The provisions of Section
10(a) will apply to this Agreement.   (d)   Multibranch Party. For the purpose
of Section 10(b) of this Agreement:       Party A is not a Multibranch party.  
    Party B is not a Multibranch party.   (e)   Calculation Agent. The
Calculation Agent is Party A.   (f)   Credit Support Document. Details of any
Credit Support Document:       Party A: Not applicable       Party B: The Loan
Agreement, the Security Agreement and the Hedge Pledge and Security Agreement
and Irrevocable Proxy, dated as of August 14, 2008 among Party A, as Hedge
Counterparty and as Hedge Collateral Agent and Party B and the other Borrowers,
Grantors and Obligors party thereto from time to time as grantors.   (g)  
Credit Support Provider. Credit Support Provider means in relation to Party A,
none       Credit Support Provider means in relation to Party B, the Obligors
and Grantors.

6



--------------------------------------------------------------------------------



 



(h)   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine other than Section 5-1401 of the New York General Obligations
Law).   (i)   Netting of Payments. “Subparagraph (ii) of Section 2(c) of this
Agreement will apply to all Transactions. Section 2(c) of the Agreement shall
not be applicable with respect to a partial termination as set forth in
Part 1(h)(iv) hereof. For the avoidance of doubt, there shall be no netting of
any payments between the parties on a Partial Termination Date.   (j)  
“Affiliate” will have the meaning specified in Section 14 of this Agreement.

Part 5. Other Provisions.

(a)   Additional Representations. For the purpose of Section 3 of this
Agreement, the following will constitute an Additional Representation:

(i) Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):—

  (1)   Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. No communication (written
or oral) received from the other party will be deemed to be an assurance or
guarantee as to the expected results of that Transaction.     (2)   Assessment
and Understanding. It is capable of assessing the merits of and understanding
(on its own behalf or through independent professional advice), and understands
and accepts, the terms, conditions and risks of that Transaction. It is also
capable of assuming, and assumes, the risks of that Transaction.     (3)  
Status of Parties. The other party is not acting as a fiduciary for it in
respect of that Transaction.     (4)   No Agency. It is entering into this
Agreement and each Transaction as principal (and not as agent or in any other
capacity, fiduciary or otherwise).     (5)   Other Transactions. It understands
and acknowledges that the other party may, either in connection with entering
into a Transaction or from time to time thereafter, engage in open market
transactions that are designed to hedge or reduce the risks incurred by it in
connection with such Transaction and that the effect of such open market
transactions may be to affect or reduce the value of such Transaction.

(b)   Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.

7



--------------------------------------------------------------------------------



 



(c)   Eligible Contract Participant. Each party represents to the other party
(which representation will be deemed to be repeated by each party on each date
on which a Transaction is entered into) that it is an “eligible contract
participant”, as defined in Section 1a(12) of the Commodity Exchange Act (7
U.S.C. 1a), as amended by the Commodity Futures Modernization Act of 2000.

(d)   Set-off. Section 6 of this Agreement is hereby amended by adding the
following new subsection 6(f):

  (f)   Set-off.     (i)   In addition to any rights of set-off a party may have
as a matter of law or otherwise, upon the occurrence of an Event of Default or a
Termination Event (other than a partial termination pursuant to Part 1(h)(iv)
hereof), and the designation of an Early Termination Date pursuant to Section 6
of the Agreement with respect to a party (“X”), the other party (“Y”) will have
the right (but not be obliged) without prior notice to X or any other person to
set-off or apply any obligation of X owed to Y (whether or not matured or
contingent and whether or not arising under this Agreement, and regardless of
the currency, place of payment or booking office of the obligation) against any
obligation of Y owed to X (whether or not matured or contingent and whether or
not arising under this Agreement, and regardless of the currency, place of
payment or booking office of the obligation).     (ii)   For the purpose of
cross-currency set-off, Y may convert either obligation at the applicable market
exchange rate selected by Y on the relevant date.     (iii)   If the amount of
an obligation is unascertained, Y may in good faith estimate that amount and
set-off in respect of the estimate, subject to the relevant party accounting to
the other when the amount of the obligation is ascertained.     (iv)   This
clause (f) shall not constitute a mortgage, charge, lien or other security
interest upon any of the property or assets of either party to this Agreement.

(e)   Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Agreement or any Credit Support
Document. Each party (i) certifies that no representative, agent or attorney of
the other party or any Credit Support Provider has represented, expressly or
otherwise, that such other party would not, in the event of such a suit, action
or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that
it and the other party have been induced to enter into this Agreement and
provide for any Credit Support Document, as applicable, by, among other things,
the mutual waivers and certifications in this Section.

(f)   Definitions. Unless otherwise specified in a Confirmation and except in
the case of FX Transactions and Currency Option Transactions (as defined below),
each Confirmation shall be deemed to incorporate the 2006 ISDA Definitions (the
“2006 Definitions”), published by the International Swap Dealers Association,
Inc.. In the event of any inconsistency (1) between the provisions of the
Definitions and this Agreement, this Agreement will prevail, (2) between the
provisions of a Confirmation and the Definitions, the Confirmation will prevail,
and (3) between the provisions of a Confirmation and this Agreement, such
Confirmation will prevail for the purpose of the relevant Transaction.

(g)   Change of Account. Section 2(b) is hereby amended by adding the following
at the end thereof:

8



--------------------------------------------------------------------------------



 



    “and provided that, unless the other party consents (which consent shall not
be unreasonably withheld), such new account shall be in the same tax
jurisdiction as the original account.”

(h)   All Confirmations. With respect to each Transaction, Party A will, on or
promptly after the Trade Date thereof, send Party B a Confirmation substantially
in the form of Confirmation used by Party A or in such other form as agreed by
the parties. Party B will promptly thereafter (a) confirm the accuracy of such
Confirmation or (b) request the correction of such Confirmation, indicating how
the terms of such Confirmation should be correctly stated and such other terms
should be added to or deleted from such Confirmation to make it correct.   (i)  
Transfer. The following amendments are hereby made to Section 7:

  (a)   In the third line, insert the words “which consent will not be
arbitrarily withheld or delayed,” immediately before the word “except”; and    
(b)   In clause (a), insert the words “or reorganization, incorporation,
reincorporation, or reconstitution into or as,” immediately before the word
“another.”

(j)   Severability. If any term, provision, covenant, or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be illegal, invalid or unenforceable (in whole or in part) for any
reason, the remaining terms, provisions, covenants and conditions hereof shall
continue in full force and effect as if this Agreement had been executed with
the illegal, invalid or unenforceable portion eliminated, so long as this
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter of this Agreement
and the deletion of such portion of this Agreement will not substantially impair
the respective benefits or expectations of the parties to this Agreement. It
shall in particular be understood that this Severability clause shall not affect
the “single agreement” concept of Section 1(c) of the Master Agreement.

     PART 6: Additional Terms for Foreign Exchange and Foreign Exchange Option
Transactions

(a)   Incorporation of Definitions. The 1998 FX and Currency Option Definitions
(the “Definitions”), published by the International Swaps and Derivatives
Association, Inc., the Emerging Markets Traders Association and the Foreign
Exchange Committee, are hereby incorporated by reference with respect to FX
Transactions (as defined in the Definitions) and Currency Option Transactions
(as defined in the Definitions). Terms defined in the Definitions shall have the
same meanings in this Part 6.

(b)   Scope. Unless otherwise agreed in writing by the parties, each FX
Transaction and Currency Option Transaction entered into between the parties
before, on or after the date of this Agreement shall be a Transaction under this
Agreement and shall be part of, subject to and governed by this Agreement. FX
Transactions and Currency Option Transactions shall be part of, subject to and
governed by this Agreement even if the Confirmation in respect thereof does not
state that such FX Transaction or Currency Option Transaction is subject to or
governed by this Agreement or does not otherwise reference this Agreement.

(c)   Where an FX Transaction or Currency Option is confirmed by means of
exchange of electronic messages on an electronic messaging system or other
document or other confirming evidence exchanged between the parties confirming
such Transaction such messages, document or evidence

9



--------------------------------------------------------------------------------



 



    will constitute a Confirmation for the purposes of this Agreement even where
not so specified therein

10



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, the parties hereto have duly executed this Schedule to
the Master Agreement as of the date first set forth above.

                  GMAC LLC       RESIDENTIAL CAPITAL, LLC
 
               
By:
  /s/ David C. Walker       By:   /s/ Elizabeth T. Kelly
 
  Name: David C. Walker           Name: Elizabeth T. Kelly
 
  Title: Group Vice President & Treasurer           Title: Assistant Treasurer

FX Forward

 



--------------------------------------------------------------------------------



 



FOREIGN EXCHANGE FORWARD CONFIRMATION

     
Date:
  August 18, 2008
 
   
To:
  RESIDENTIAL CAPITAL, LLC (“Party B”)
 
   
From:
  GMAC LLC (“Party A”)
 
   
Transaction Reference Number:
  US1614

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between us on the Trade Date referred to below.
This letter constitutes a “Confirmation” as referred to in the Master Agreement
specified below.
The definitions and provisions contained in the 1998 FX and Currency Option
Definitions (as published by the International Swaps and Derivatives
Association, Inc., as such definitions are modified and amended by the Schedule
to the Master Agreement) (the “Definitions”) are incorporated into this
Confirmation. In the event of any inconsistency between those definitions and
provisions and this Confirmation, this Confirmation will govern.
This Confirmation supplements, forms a part of, and is subject to, the ISDA
Master Agreement dated as of August 14, 2008, as amended or supplemented from
time to time (the “Master Agreement”) between you and us. All provisions
contained in the Master Agreement shall govern this Confirmation except as
expressly modified below.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

     
Trade Date:
  August 18, 2008
 
   
Notional Amount:
  EUR 128,000,000, subject to reduction on any Partial Termination Date pursuant
to Part 1(h)(iv) of the Schedule.
 
   
Amount and currency payable by Party A:
  USD 184,910,464, subject to partial payment and reduction on any Partial
Termination Date pursuant to Part 1(h)(iv) of the Schedule.
 
   
Amount and currency payable by Party B:
  EUR 128,000,000, subject to partial payment and reduction on any Partial
Termination Date pursuant to Part 1(h)(iv) of the Schedule.
 
   
Settlement Date:
  April 30, 2010, subject to partial termination pursuant to Part 1(h)(iv) of
the Schedule.

Other terms and conditions:

     
Business Day Convention:
  Following
 
   
Business Day:
  New York

FX Forward

2



--------------------------------------------------------------------------------



 



     
Calculation Agent:
  Party A
 
   
No Netting on Partial
Termination Date:
  The parties agree that there is no netting of payments on any Partial Early
Termination Date unless the parties agree in writing to net any such payments.

FX Forward

3



--------------------------------------------------------------------------------



 



Account Details:
                    Payments to Party A: To be provided in written instructions.
                    Payments to Party B: To be provided in written instructions.
[Signature Page Follows]
FX Forward

4



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

            GMAC LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Accepted and confirmed as of the date first above written:
RESIDENTIAL CAPITAL, LLC

     
By
   
 
  Name:

6 